 



Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), effective as of
December 28, 2007 by and between REGENT COMMUNICATIONS, INC., a Delaware
corporation (the “Company”), and ANTHONY A. VASCONCELLOS (“Employee”).
RECITALS
     WHEREAS, the Company is engaged in the business, either directly or through
affiliates, of owning and operating radio broadcasting stations (the
“Business”), with principal offices in Covington, Kentucky. For purposes of this
Agreement, the term “Company” shall include the Company, its subsidiaries,
affiliates, and assignees and any successors in interest of the Company and its
subsidiaries and/or affiliates.
     WHEREAS, Employee has been actively engaged in the radio broadcasting
business and has extensive knowledge and a unique understanding of the operation
of the Business.
     WHEREAS, the Company desires to employ Employee, and Employee desires to be
employed by the Company, as Executive Vice President and Chief Financial Officer
of the Company.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Employment.
          1.1 Engagement of Employee. The Company agrees to employ Employee and
Employee agrees to accept employment as the Executive Vice President and Chief
Financial Officer of the Company, all in accordance with the terms and
conditions of this Agreement. Any prior agreements or understandings with
respect to Employee’s employment with the Company are canceled as of the date
hereof, other than any incentive awards granted to Employee prior to the date
hereof, benefit plans in which Employee is eligible for participation and any
Company policies to which Employee is subject.
          1.2 Duties and Powers.
               (a) During the Employment Period, Employee will serve as the
Company’s Executive Vice President and Chief Financial Officer, and will have
such responsibilities, duties and authority as customarily held by executives in
such a position in comparable companies, and will render services of an
executive and administrative character, and act in such other executive capacity
for the Company, as the Company’s board of directors (the “Board”) shall from
time to time direct. Employee shall devote his reasonable best efforts, energies
and abilities to the business and affairs of the Company. Employee shall perform
the duties and carry out the responsibilities assigned to him, to the best of
his ability, in a diligent, trustworthy

 



--------------------------------------------------------------------------------



 



and businesslike manner for the purpose of advancing the business of the Company
and in a manner he reasonably believes to be in and not opposed to the best
interests of the Company.
               (b) Employee acknowledges that his duties and responsibilities
will require his concentrated business efforts and agrees that during the
Employment Period he will not engage directly or indirectly in any other
business activity or have any business pursuits or interests which materially
interfere or conflict with the performance of Employee’s duties hereunder or
which compete directly with the Company; provided, however, nothing in this
Section 1.2 shall be deemed to prohibit Employee from investing in the stock of
any competing corporation listed on a national securities exchange or traded in
the over-the-counter market, but only if his associates (as such term is defined
in Regulation 14A promulgated under the Securities Exchange Act of 1934, as in
effect on the date hereof), collectively, do not own more than an aggregate of
three percent of the stock of such corporation. In addition, Employee may serve
on boards of directors during the Employment Period and volunteer his service to
charitable, business and other public service agencies, clubs or organizations
so long as such board or other service does not materially interfere or conflict
with the performance of Employee’s duties hereunder and so long as such
activities are not rendered for a competitor of the Company. Any and all fees or
remuneration paid to Employee in consideration of work and services performed
outside the scope of Employee’s employment hereunder shall inure to the benefit
of Employee.
               (c) The parties hereto agree that none of Employee’s duties
hereunder shall require him to, and Employee agrees that he will not without the
consent of the Board, which consent shall not be unreasonably withheld, change
his personal residence from the Greater Cincinnati, Ohio SMSA Area.
          1.3 Employment Period. Employee’s employment under this Agreement
shall begin effective on the date hereof and shall continue through and until
December 31, 2009 (the “Employment Period”). Notwithstanding anything to the
contrary contained herein, the Employment Period is subject to termination
pursuant to Section 1.4 and Section 1.5 below.
          1.4 Termination by the Company. The Company has the right to terminate
Employee’s employment under this Agreement, by notice to Employee in writing at
any time, (i) for “Cause,” (ii) without Cause for any or no reason, and
(iii) due to the Disability of Employee. Any such termination shall be effective
upon the date of service of such notice pursuant to Section 14. This Agreement
shall terminate automatically upon Employee’s death.
     “Cause” as used herein means the occurrence of any of the following events:
               (a) the determination by the Board in the exercise of its
reasonable judgment that Employee has committed an act or acts constituting
theft, dishonesty or fraud with respect to the Company;
               (b) conviction of Employee for the commission of a felony;
               (c) the determination by the Board in the exercise of its
reasonable judgment that Employee has committed an act that provides clear and
convincing evidence of alcohol or drug abuse by Employee that adversely affects
his performance hereunder;

2



--------------------------------------------------------------------------------



 



               (d) a material breach by Employee of any of the terms and
conditions of Sections 3 or 4 of this Agreement; or
               (e) Employee’s gross negligence, habitual neglect, or intentional
misconduct in the performance of his duties hereunder resulting in material harm
to the Company, which gross negligence, habitual neglect or intentional
misconduct continues for not less than 15 days following Employee’s receipt of
written notice from the Board of such failure.
     Employee shall be deemed to have a “Disability” for purposes of this
Agreement if Employee shall be unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months. In the event Employee shall be
under a Disability, the Company shall have the right to terminate Employee’s
employment hereunder during the continuance of such Disability upon at least
thirty (30) days prior written notice to Employee. Such determination shall not
be arbitrary or unreasonable, and the Board shall take into consideration the
opinion of Employee’s personal physician, if reasonably available, as well as
applicable provisions of the Americans with Disabilities Act, but such
determination by the Board, if not arbitrary or unreasonable, shall be final and
binding on the parties hereto.
          1.5 Termination by Employee. Employee has the right to terminate his
employment under this Agreement for any or no reason, upon ninety (90) days
prior written notice to the Company.
          1.6 Indemnity. The Company shall indemnify Employee and hold him
harmless to the fullest extent permissible under applicable law for all acts or
decisions made by him in good faith while performing services for the Company.
The Company shall also use its best efforts to obtain coverage for him under any
insurance policy obtained during the term of this Agreement covering the other
officers and directors of the Company against lawsuits.
     2. Compensation and Benefits.
          2.1 Base Compensation. During the Employment Period, the Company will
pay Employee an annual base salary (“Base Salary”) as follows:
               (a) through December 31, 2007, all remaining installments based
upon his current base salary of $266,255.00 (the “Current Base Salary”);
               (b) from January 1, 2008 through December 31, 2008, the Current
Base Salary, plus an amount equal to the percentage increase in the Consumer
Price Index — All Items during the period January 1, 2007 through December 31,
2007 (the “2008 Base Salary”); and
               (c) from January 1, 2009 through December 31, 2009, the 2008 Base
Salary, plus an amount equal to the percentage increase in the Consumer Price
Index — All Items during the period January 1, 2008 through December 31, 2008,
plus any increase as determined by the Board and/or the Board’s Compensation
Committee in its annual review of the Employee’s base salary as contemplated
below in this Section 2.1 (the “2009 Base Salary”).

3



--------------------------------------------------------------------------------



 



     The Employee’s Base Salary, per annum, shall be payable in accordance with
the Company’s regular payroll policy for senior executive salaried employees. At
least once every twelve (12) months, the Board and/or the Board’s Compensation
Committee shall perform an annual review of Employee’s Base Salary based on
Employee’s performance of his duties and the Company’s other compensation
policies and make such increase thereto as it deems appropriate, provided that
at each such twelve-month interval the Base Salary shall be increased from its
level during the prior twelve-month period at least by a percentage no less than
the percentage increase in the Consumer Price Index — All Items during such
prior twelve-month period. Upon termination of the Employment Period, the Base
Salary for any partial year will be prorated based on the number of days elapsed
in such year during which the Employment Period had continued.
          2.2 Senior Management Plan Bonus. Within sixty (60) days following the
end of each fiscal year, the Board and/or the Board’s Compensation Committee, as
part of its annual review of Employee’s performance, shall consider in its sole
discretion the merits of a bonus to Employee pursuant to and in accordance with
the Regent Communications, Inc. Senior Management Bonus Plan, and in the event a
bonus is warranted, shall cause the Company to award to Employee a bonus (the
“Senior Management Plan Bonus”) for such year. The target amount of the Senior
Management Plan Bonus is eighty percent (80%) of the Employee’s current Base
Salary, subject to adjustments by the Board and/or the Board’s Compensation
Committee in its reasonable judgment. Such payment shall be paid in its entirety
no later than the 15th day of the third month following the end of the fiscal
year that the bonus was earned.
          2.3 Stock Options and Other Equity-Based Incentives. It is agreed
that, in addition to and not in lieu of Senior Management Plan Bonuses, the
Company will, in January of each year and on such terms and conditions as the
Board and/or the Board’s Compensation Committee shall deem appropriate, in its
sole discretion, grant to Employee pursuant to the Company’s 2005 Incentive
Compensation Plan, or any other incentive compensation plans as may be adopted
by the Company from time to time, restricted stock, stock options or other
equity-based incentives and/or grant to Employee pursuant to the Company’s 1998
Management Stock Option Plan qualified and/or non-qualified options to acquire
common stock of the Company. For purposes of this Agreement, the term “options”
shall be deemed to mean stock options and any other equity-based incentives
including, but not limited to, restricted stock, stock units, stock appreciation
rights and similar instruments.
          2.4 Benefits. In addition to the Base Salary, any Senior Management
Plan Bonus and any restricted stock, stock options or other equity-based
incentives payable or granted to Employee hereunder, Employee will be entitled
to the following benefits during the Employment Period:
               (a) payments of premiums for hospitalization, disability, life
and health insurance, to the extent offered by the Company, and in amounts
consistent with Company policy, for all key management employees, as reasonably
determined by the Board;
               (b) up to four (4) weeks paid vacation each year with salary,
provided that unused vacation time shall not be carried over to subsequent
years;

4



--------------------------------------------------------------------------------



 



               (c) reimbursement for reasonable, ordinary and necessary
out-of-pocket business expenses incurred by Employee in the performance of his
duties, subject to the Company’s policies in effect from time to time with
respect to travel, entertainment and other expenses, including without
limitation, requirements with respect to reporting and documentation of such
expenses;
               (d) use of an automobile at the Company’s expense which shall
include expenses for parking in the area of the Company’s offices and for
comprehensive insurance coverage for the automobile; and
               (e) other benefit arrangements and perquisites, including a
401(k) or similar tax deferral plan, to the extent made generally available by
the Company to its executives and key management employees.
     To the extent any of the expenses reimbursed to Employee under this
Section 2.4 are taxable to Employee, the following conditions apply:
(i) Employee represents that his tax year is the calendar year and shall
continue to be the calendar year until all reimbursements under this Section are
made; (ii) the amount of expenses eligible for reimbursement during any one
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year; (iii) Employee shall present Company with invoices and/or
other supporting documentation related to such expenses that are reasonably
acceptable to Company and that are provided no later than six months after the
end of the calendar year in which they are incurred. Reimbursements shall be
made as soon as administratively feasible following the receipt of such
documentation but in no event later than the end of the calendar year following
the calendar year in which the expense is incurred; and (iv) this right to
reimbursement is not subject to liquidation or exchange for another benefit.
          2.5 Taxes, etc. All compensation payable to Employee hereunder is
stated in gross amount and shall be subject to all applicable withholding taxes,
other normal payroll and any other amounts required by law to be withheld.
          2.6 Compensation After Termination.
               (a) If the Company determines that the Employee has incurred a
Disability, the Company agrees to continue to pay Employee his current Base
Salary beginning on the date of determination of Disability, and ending one year
thereafter, provided that the Company may cease making payments within such year
if Employee becomes eligible to receive and begins receiving long-term
disability payments from the applicable insurer in an amount equal to Employee’s
after-tax Base Salary per month on the same basis as he was immediately before
incurrence of the Disability, and provided, further, that if allowed by the
terms of the applicable long-term disability policy, the amount payable by the
Company within such year, the amount payable by the Company shall be reduced by
the amount payable under the applicable long-term disability policy such that
the aggregate amount received by Employee shall equal the Employee’s after-tax
Base Salary per month on the same basis as he was immediately before incurrence
of the Disability. Nothing in this Section 2.6(a) is to be construed as a reason
to delay the commencement or reduce the amount of long-term disability benefits
payable from the Company’s insurance carrier. The Employment Period may be
terminated pursuant to Section 1.4 after the Company’s determination of the
Disability.

5



--------------------------------------------------------------------------------



 



               (b) If the Employment Period is terminated by the Company without
Cause, Employee shall be entitled to receive as severance pay (in addition to
the payment of the Base Salary through the date of termination as well as a
prorated Senior Management Plan Bonus) an amount equal to the greater of (i) his
current Base Salary for a period equal to twelve (12) months and (ii) Employee’s
current Base Salary for the remainder of the Employment Period. In addition, all
unvested stock options, shares of restricted stock and other equity awards held
by Employee shall accelerate and vest in full as of the date of termination.
Since the Employee is a “specified employee” under Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), amounts that are deferred
compensation are not payable to the Employee until six months after his date of
termination. Notwithstanding the preceding sentence and as an exception to the
six-month delay otherwise required by Section 409A of the Code, amounts due
under this Section 2.6(b) will be payable in regular installments in accordance
with the Company’s general payroll practices for salaried employees until the
March 15th of the year following the year of termination with the regular
installment payment that immediately precedes March 15 to include any
installment amounts that would otherwise be delayed because of the six-month
delay. After the expiration of the six-month delay period following the date of
termination, the monthly installment payments will continue until the Employee
is paid the remaining amounts (if any) due under this Section 2.6(b). Employee
shall have no obligation to mitigate these post-employment payments by seeking
other employment. The Company shall have no other obligations hereunder or
otherwise with respect to Employee’s employment from and after the termination
or expiration date, and the Company shall continue to have all other rights
available hereunder (including, without limitation, all rights under Sections 3,
4, and 6 at law or in equity).
               (c) If the Employee’s employment is terminated by either the
Company or the Employee for any reason other than Employee’s death or disability
within 24 months prior to or following a Change of Control notwithstanding that
the Employment Period has otherwise expired, or if the Employee’s employment is
terminated due to Employee’s death or disability within 12 months prior to or
following a Change of Control notwithstanding that the Employment Period has
otherwise expired, Employee shall be entitled to receive (i) all compensation
accrued and unpaid prior to the date of termination, (ii) an amount equal to
2.99 times his current Base Salary (based upon the greater of (A) Employee’s
Base Salary as of the date of the Change of Control, or (B) Employee’s highest
Base Salary at any time following the commencement of the Employment Period),
(iii) an amount equal to 2.99 times the average of the Senior Management Bonuses
calculated for 2006 and each successive full calendar year prior to the date of
termination, and (iv) the vesting of all stock options, shares of restricted
stock and other equity awards held by Employee shall accelerate and vest in
full. These amounts shall be paid in a lump sum and in immediately available
funds as provided herein, offset by any amounts previously paid by the Company
to Employee pursuant to Sections 2.6(a) or (b) above. If the Employee’s
termination of employment occurs on or prior to the March 15th of the year
following the year of the Change of Control, the lump sum will be paid
immediately (but not later than the applicable March 15th) following the date of
termination. If the Employee’s termination of employment occurs later than the
March 15th of the year following the year of the Change of Control, the lump sum
will be immediately payable after the expiration of six months after the date of
such termination of employment. If the payment due under this Section 2.6(c) is
subject to a delay of six or less months, the Company shall establish, and hold
such amount due, in a rabbi trust until payable to the Employee. Employee shall
not be required to mitigate the amount of any payment required by this
Section 2.6(c) by seeking other employment or otherwise and no such payment
shall be offset

6



--------------------------------------------------------------------------------



 



or reduced by the amount of any compensation or benefits provided to Employee in
any subsequent employment. In the event that the payment amounts due to Employee
pursuant to this Section 2.6(c) and other provisions of this Agreement, plus any
other compensation or benefits provided to Employee under any other agreement,
plan or arrangement with the Company, following a Change of Control would result
in an “excess parachute payment” within the meaning of Section 280G of the Code,
then the amount due to Employee shall be capped at the maximum amount payable to
Employee before such “excess parachute payment” provisions would otherwise apply
by reducing first, the amount of Base Salary otherwise payable in cash
compensation under Section 2.6(c)(ii), and second, the amount of Senior
Management Bonus otherwise payable in cash compensation under
Section 2.6(c)(iii). For purposes of determining the limitations under
Section 280G of the Code, it is recognized that the non-competition and
non-solicitation provisions of Section 3 of this Agreement constitute a
refraining from the performance of services such that the reasonable value for
such provisions is excluded from the determination of the amount of “parachute
payments” as defined by Section 280G of the Code. If any tax for excess
parachute payments is imposed on the Employee under Section 4999 of the Code,
the Company will be responsible for payment of the tax, penalty, interest and
any related audit costs incurred by Employee, including any payments necessary
to place the Employee in the same taxable position he would have been had no
excess parachute payments existed, and the Employee will be required to return
to the Company any excess amounts received over the limitations of Section 280G
of the Code.
     All calculations, valuations and amounts payable under this Section 2.6(c),
and the limitations imposed by Section 280G of the Code, shall be calculated at
Company expense by an independent accounting firm that is mutually agreed upon
by the Company and the Employee.
     For purposes of this Agreement, the term “Change of Control” shall mean the
purchase or other acquisition by any person, entity or group of persons, within
the meaning of section 13(d) or 14(d) of the Securities Exchange Act of 1934
(“Act”), or any comparable successor provisions, of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Act) of 30 percent or more of
either the outstanding shares of common stock or the combined voting power of
Regent Communications, Inc.’s then outstanding voting securities entitled to
vote generally, or the approval by the stockholders of Regent Communications,
Inc. of a reorganization, merger, or consolidation, in each case, with respect
to which persons who were stockholders of Regent Communications, Inc.
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50 percent of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated Regent Communications, Inc.’s then outstanding
securities, or a liquidation or dissolution of Regent Communications, Inc. or of
the sale of all or substantially all of Regent Communications, Inc.’s assets ,
it being understood and agreed that a “sale of all or substantially all” of the
Company’s assets shall be deemed to have occurred if at any time after the date
hereof through the 24 month anniversary of the date of termination of Employee’s
employment with the Company, the value of the Company’s assets is less than 50%
of the value of the Company’s assets as of the later of (A) the beginning of the
Employment Period or (B) 24 months prior to the date of termination of
Employee’s employment with the Company, due to one or more transactions in which
assets of the Company are sold, transferred or otherwise disposed of to one or
more persons. It shall not be considered a “Change of Control” if the sale or
transfer of assets is to: (i) a shareholder of the Company (immediately before
the asset transfer) in exchange for or with respect to its stock; (ii) an
entity, 50 percent or more of the total value or voting power of

7



--------------------------------------------------------------------------------



 



which is owned, directly or indirectly, by the Company; (iii) a person, or a
group of people, that owns, directly or indirectly, 50 percent or more of the
total value or voting power of all the outstanding stock of the Company; or
(iv) an entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in (iii) above. In
addition, the term “Change of Control” shall include changes in the Regent
Communications, Inc. Board of Directors during any twelve (12) month period,
such that individuals who, as of the beginning of such period, constitute the
Board (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the beginning of such period whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be deemed to be an Incumbent Director.
               (d) If the Employment Period is terminated pursuant to
Section 2.6(a) or 2.6(b) above, Employee shall be entitled to receive, at such
time it would otherwise be payable, any Senior Management Plan Bonus which would
have been payable, based upon the Company’s performance over the full fiscal
year, prorated for that portion of the fiscal year during which the Employee was
employed by the Company.
               (e) If the Employment Period is terminated pursuant to
Section 2.6(a), 2.6(b) or 2.6(c) above, for a number of months equal to the
lesser of (a) twelve (12) or (b) the number of months remaining until Employee’s
65th birthday (the “Continuation Period”), the Company shall at its expense
continue on behalf of Employee and his dependents and beneficiaries (to the same
extent provided to the dependents and beneficiaries prior to Employee’s
termination) the life insurance, medical, dental, and hospitalization benefits
provided (x) to Employee by the Company at any time within ninety (90) days
preceding such termination, or (y) to other similarly situated executives who
continue in the employ of the Company during the Continuation Period. The
coverage and benefits (including deductibles and costs) provided in this
Section 2.6 (e) during the Continuation Period shall be no less favorable to
Employee and his dependents and beneficiaries, than the most favorable of such
coverages and benefits set forth in clauses (x) and (y) above. The Company’s
obligation hereunder with respect to the foregoing benefits shall be limited to
the extent that Employee obtains any such benefits pursuant to a subsequent
employer’s benefit plans, in which case the Company may reduce the coverage of
any benefits it is required to provide Employee hereunder as long as the
aggregate coverages and benefits of the combined benefit plans are no less
favorable to Employee than the coverages and benefits required to be provided
hereunder. This Section 2.6(e) shall not be interpreted so as to limit any
benefits to which Employee or his dependents or beneficiaries may be entitled
under any of the Company’s employee benefit plans, programs or practices
following Employee’s termination of employment, including without limitation,
retiree medical and life insurance benefits.
     To the extent any of the expenses reimbursed to Employee under this
Section 2.6(e) are taxable to Employee, the following conditions apply:
(i) Employee represents that his tax year is the calendar year and shall
continue to be the calendar year until all reimbursements under this Section are
made; (ii) the amount of expenses eligible for reimbursement during any one
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year; (iii) Employee shall present Company with invoices and/or
other supporting documentation related to

8



--------------------------------------------------------------------------------



 



such expenses that are reasonably acceptable to Company and that are provided no
later than six months after the end of the calendar year in which they are
incurred. Reimbursements shall be made as soon as administratively feasible
following the receipt of such documentation but in no event later than the end
of the calendar year following the calendar year in which the expense is
incurred; and (iv) this right to reimbursement is not subject to liquidation or
exchange for another benefit.
               (f) If any tax is imposed on Employee under Section 409A of the
Code with respect to any payment made by the Company to Employee pursuant to
this Section 2.6, the Company will be responsible for payment of such tax,
penalty, interest and any related audit costs incurred by Employee, including
any payments necessary to place the Employee in the same taxable position he
would have been had no tax been imposed upon him pursuant to Section 409A of the
Code.
          2.7 Profit Sharing, Pension and Salary Deferral Benefits. It is
understood by the parties to this Agreement that, during the Employment Period,
Employee shall be entitled to participate in or accrue benefits under any
pension, salary deferral or profit sharing plan now existing or hereafter
created for employees of the Company upon terms and conditions no less favorable
than those to which the Company may provide for other senior executive
employees.
     3. Covenant Not to Compete.
          3.1 Non-Competition. Employee agrees that during the Employment Period
and for the 18-month period immediately following the termination of his
employment with the Company, he shall not, within a twenty-five (25) mile radius
of any radio station transmission tower or studio then owned or operated,
directly or indirectly, by the Company (the “Territory”), engage in any of the
following activities:
               (a) Directly or indirectly enter into the employ or render any
service to or act in concert with any person, partnership, corporation or other
entity engaged in the ownership or operation of radio stations (the “Radio
Business”) with a radio station transmission tower or studio located within the
Territory; or
               (b) Directly or indirectly engage in the Radio Business with a
radio station transmission tower or studio located within the Territory on his
own account; or
               (c) Become interested in any such Radio Business with a radio
station transmission tower or studio located within the Territory directly or
indirectly as an individual, partner, shareholder, director, officer, principal,
agent, employee, consultant, creditor or in any other relationship or capacity;
provided, that the purchase of a publicly traded security of a corporation
engaged in the Radio Business shall not in itself be deemed violative of this
Agreement so long as Employee does not own, directly or indirectly, more than 3%
of the securities of such corporation.
          3.2 Non-Solicitation. Employee agrees that during the Employment
Period and for the 18-month period immediately following the termination of his
employment with the Company, he shall not (other than in the regular course of
the Company’s business) within the Territory solicit, directly or indirectly,
business of the type then being performed by the Company

9



--------------------------------------------------------------------------------



 



from any person, partnership, corporation or other entity which is a customer of
the Company at the time Employee’s employment with the Company terminates, or
was such a customer within the one-year period immediately prior thereto, or to
the knowledge of Employee at the date of termination of employment, is a person,
partnership, corporation or other entity with which the Company plans to do a
substantial amount of business within the one-year period after such termination
of employment.
     4. Non-Inducement and Non-Disclosure.
          4.1 Non-Inducement. Employee agrees that during the Employment Period
and for a one-year period immediately following the termination of his
employment with the Company, he shall not directly or indirectly, individually
or on behalf of persons not parties to this Agreement, aid or endeavor to
solicit or induce any of the Company’s employees to leave their employment with
the Company in order to accept employment with Employee or another person,
partnership, corporation or other entity.
          4.2 Non-Disclosure. At no time shall Employee divulge, furnish or make
accessible to anyone (other than in the regular course of the Company’s
business) any knowledge or information with respect to confidential information
or data of the Company, or with respect to any confidential information or data
of any of the customers of the Company, or with respect to any other
confidential aspect of the business or products or services of the Company or
its customers. Upon termination of his employment with the Company, Employee
shall return to the Company all records, documents and material containing
confidential information of the Company prepared by Employee or coming into his
possession by virtue of his employment with the Company, including all copies
thereof.
     5. Effect of Termination Without Cause. Notwithstanding the provisions of
Sections 3 and 4 above, the restrictions imposed upon Employee in Sections 3.1,
3.2, and 4.1 of this Agreement during the period following the termination of
his employment hereunder shall apply in the event Employee’s employment
hereunder is terminated by the Company without cause pursuant to Section 1.4(ii)
only for a period of one year provided Employee has received and has elected to
accept the severance pay under Section 2.6(b).
     6. Remedies. Employee acknowledges and agrees that the covenants set forth
in Sections 3 and 4 of this Agreement (collectively, the “Restrictive
Covenants”) are reasonable and necessary for the protection of the Company’s
business interests and compliance therewith will not deprive Employee of the
ability to earn a suitable living, that irreparable injury will result to the
Company if Employee breaches any of the terms of the Restrictive Covenants, and
that in the event of Employee’s actual or threatened breach of any such
Restrictive Covenants, the Company will have no adequate remedy at law. Employee
accordingly agrees that in the event of any actual or threatened breach by him
of any of the Restrictive Covenants, the Company shall be entitled to immediate
temporary injunctive and other equitable relief, without the necessity of
showing actual monetary damages, subject to hearing as soon thereafter as
possible. In such event, the periods of time referred to in Sections 3 and 4
shall be deemed extended for a period equal to the respective period during
which Employee is in breach thereof, in order to provide for injunctive relief
and specific performance for a period equal to the full term thereof. Nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other remedies available to it for such

10



--------------------------------------------------------------------------------



 



breach or threatened breach, including the recovery of any damages which it is
able to prove. The covenants contained in Section 4 and 5 shall be construed as
separate covenants, and if any court shall finally determine that the restraints
provided for in any such covenants are too broad as to the geographic area,
activity or time covered, said area, activity or time covered may be reduced to
whatever extent the court deems reasonable and such covenants shall be enforced
as to such reduced area, activity or time. Employee shall indemnify and hold
Company harmless from any liability, loss, damage, judgment, cost or
expense(including reasonable attorneys’ fees and expenses) arising out of any
claim or suit resulting from Employee’s breach of these covenants or his failure
to perform a duty hereunder.
     7. No Other Non-Compete Agreements. Notwithstanding anything to the
contrary contained herein, Employee hereby represents, warrants and covenants to
Company that Employee (i) is not a party to nor bound by any non-competition,
non-solicitation, confidentiality or other agreement of any kind which would
conflict with or prevent his employment hereunder or the full performance of all
of his duties hereunder, and (ii) has not, and will not, wrongfully use any
confidential information or know-how taken from another employer. Employee
hereby agrees to indemnify and hold the Company harmless from any claim, loss,
damage and expense hereafter incurred by the Company as a result of any breach
of the foregoing representations, warranties or covenants made by Employee in
this Section.
     8. Life Insurance. The Company may at its discretion and at any time apply
for and procure as owner and for its own benefit and at its own expense,
insurance on the life of Employee in such amounts and in such form or forms as
the Company may choose. Employee shall cooperate with the Company in procuring
such insurance and shall, at the request of the Company, submit to such medical
examinations, supply such information and execute such documents as may be
required by the insurance company or companies to whom the Company has applied
for such insurance. Employee shall have no interest whatsoever in any such
policy or policies, except that, upon the termination of Employee’s employment
hereunder, Employee shall have the privilege of purchasing any such insurance
from the Company for an amount equal to the actual premiums thereon previously
paid by the Company.
     9. Income Tax Treatment. Employee and the Company acknowledge that it is
the intention of the Company to deduct all amounts paid under Section 2 hereof
as ordinary and necessary business expenses for income tax purposes. Employee
agrees and represents that he will treat all amounts paid hereunder as ordinary
income for income tax purposes, and should he report such amounts as other than
ordinary income for income tax purposes, he will indemnify and hold the Company
harmless from and against any and all taxes, penalties, interest, costs and
expenses, including reasonable attorneys’ and accounting fees and costs, which
are incurred by the Company directly or indirectly as a result thereof.
     10. Assignment. No party hereto may assign or delegate any of its rights or
obligations hereunder without the prior written consent of the other party
hereto, provided, however, the Company shall have the right to assign all or any
part of its rights and obligations under this Agreement to (i) any affiliate of
the Company to which the Business is assigned at any time or (ii) the purchaser
of all or substantially all of the assets of the Company. Except as otherwise
expressly provided herein, all covenants and agreements contained in this
Agreement by or on behalf of any of

11



--------------------------------------------------------------------------------



 



the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.
     11. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
     12. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.
     13. Descriptive Headings; Interpretation. The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement. The use
of the word “including” in this Agreement shall be by way of example rather than
by limitation.
     14. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been duly given if (i) delivered personally
to the recipient, (ii) sent to the recipient by reputable express courier
service (charges prepaid) or mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, or (iii) transmitted by
telecopy to the recipient with a confirmation copy to follow the next day to be
delivered by overnight carrier. Such notices, demands and other communications
shall be sent to the addresses indicated below:

                     
 
  (a)   If to Employee:   (b)   If to the Company:    
 
                   
 
      Anthony A. Vasconcellos       Regent Communications, Inc.    
 
      100 East RiverCenter Blvd.       100 East RiverCenter Blvd.    
 
      9th Floor       9th Floor    
 
      Covington, KY 41011       Covington, KY 41011    
 
      Facsimile No. 859/292-0352       Facsimile No. 859/292-0352    

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party. Date
of service of such notice shall be (w) the date such notice is personally
delivered, (x) three days after the date of mailing if sent by certified or
registered mail, (y) one day after the date of delivery to the overnight courier
if sent by overnight courier or (z) the next business day after the date of
transmittal by telecopy.
     15. Preamble; Preliminary Recitals. The Preliminary Recitals set forth in
the Preamble hereto are hereby incorporated and made part of this Agreement.
     16. Waiver. No modification, termination or attempted waiver of this
Agreement shall be valid unless in writing and signed by the party against whom
the same is sought to be entered. Either party’s failure to enforce any
provision or provisions of this Agreement shall not in any way be construed as a
waiver of any such provision or provisions as to any future violations thereof,
nor

12



--------------------------------------------------------------------------------



 



prevent that party thereafter from enforcing each and every other provision of
this Agreement. The rights granted the parties herein are cumulative and the
waiver by a party of any single remedy shall not constitute a waiver of such
party’s right to assert all other legal remedies available to him or it under
the circumstances.
     17. Additional Obligations. Both during and after the Employment Period,
Employee shall, upon reasonable notice, furnish the Company with such
information as may be in Employee’s possession, and cooperate with the Company,
as may reasonably be requested by the Company (and, after the Employment Period,
with due consideration for Employee’s obligations with respect to any new
employment or business activity) in connection with any litigation in which the
Company or any affiliate is or may become a party. The Company shall reimburse
Employee for all reasonable expenses incurred by Employee in fulfilling
Employee’s obligations under this Section 17.
     18. Governing Law. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the Commonwealth of Kentucky without giving effect to provisions thereof
regarding conflict of laws.
     19. Effect of Termination. Notwithstanding any termination of Employee’s
employment with the Company or the expiration of this Agreement, unless
superseded by a new employment agreement between Company and Employee, the terms
and conditions of this Agreement shall continue in full force and effect except
that the Company shall have no right to require, nor shall Employee have any
obligation to continue, the Employee’s ongoing employment with the Company.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.
[Signatures on following page]

13



--------------------------------------------------------------------------------



 



            COMPANY:

REGENT COMMUNICATIONS, INC.
      By:   /s/ John H. Wyant         John H. Wyant, Chairman of the       
Compensation Committee of the
Board of Directors        EMPLOYEE:
      /s/ Anthony A. Vasconcellos       Anthony A. Vasconcellos     

Signature Page to Executive Employment Agreement dated December 28, 2007

14